Title: Court of Naples to De Pio, 4 July 1786
From: Court of Naples
To: Pio, Chevalier de



Napoli 4 Luglio 1786

Non vi è dubbio che il progetto di Mr. Jefferson sarebbe l’unico per mettere gli Algerini alla ragione, ma per eseguirlo vi si richiederebbe il concorso e il consenso di altre Potenze. Il Re Nostro Signore non sarebbe lontano dal far causa comune, quando vi fossero degli altri. Per ora però non può entrare in veruno impegno, giacchè trovasi di avere spedito un negoziatore per trattare la Pace con quella Reggenza.
